Title: Gideon Granger to Thomas Jefferson, 24 June 1811
From: Granger, Gideon
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     General Post office 
                     June 24th. 1811
          
		  
		  
		  
		  
		  
		  
		  
		  
		   
		  A few days past I rec’d your note acknowledgeing the receipt of my late list of Post offices, which was transmitted without my knowledge and in consequence of my suggesting a determination to furnish you, as I now do, by the volume herewith transmitted, a complete view of the present state of this Department.
          Ever your friend
                  G Granger
        